[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STATE OF CONNECTICUT:           RAYMOND HAYLES DATE OF SENTENCE:               FEBRUARY 6, 1997 DATE OF APPLICATION:            FEBRUARY 11, 1997 DATE APPLICATION FILED:         FEBRUARY 24, 1997 DATE OF DECISION:               NOVEMBER 27, 2001
Application for REVIEW OF SENTENCE imposed by the Superior Court, Judicial District of Danbury. CT Page 16336
Docket No. CR95-93471
Bruce D. Koffsky, Esq. Counsel for Petitioner
David Shannon, Esq. Assistant State's Attorney, Counsel for State
 BY THE DIVISION
The petitioner was convicted of two counts of Assault in the First Degree and Carrying a Pistol Without a Permit. The underlying factual basis is that the jury found the petitioner shot two minors, one age fifteen, the other age sixteen, and fled the state.
The trial court imposed a sentence of eight years for each count of Assault in the First Degree and three years on the Carrying a Pistol without a Permit count, each sentence to run consecutively, for a net effective sentence of 19 years incarceration. It is this 19 year sentence that petitioner seeks to have reviewed.
At the hearing before the Division, counsel for petitioner expressed concern that the sentence does not allow petitioner (who is not a citizen) to be eligible "for deportation parole until 85% of the first (8 year) sentence is completed."
The petitioner read a letter to the Division which was submitted wherein petitioner apologized for the crimes committed and acknowledged the full effect the crime had on the victims and society. Petitioner indicated that the crime was committed based upon his "inability to control my emotions." Petitioner indicates since his incarceration he has "developed numerous skills, such as how to control my emotions, and how to conduct myself in a mature and responsible manner."
The assistant state's attorney countered by specifying the serious nature of the injuries inflicted on the 16 year old and that the 15 year old was running away at the time of the incident and was shot in the back. Counsel noted that the petitioner's maximum exposure for the offenses for which he was convicted was 45 years imprisonment.
Pursuant to Connecticut Practice Book § 43-23 et seq., the Sentence CT Page 16337 Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended."
The Division is without authority to modify sentences except in accordance with the provision of Connecticut Practice Book § 43-23 et seq. and Connecticut General Statute § 51-94 et seq.
The petitioner pointed a firearm at two youths and fired at each, inflicting physical injury on each. These intentional acts are egregious in nature. The sentence imposed was neither inappropriate or disproportionate.
The sentence is AFFIRMED.
Miano, J., Klaczak, J., and Norko, J., participated in this decision.